Callahan, J.,
with whom Covello and Santaniello, Js., join, dissenting. I agree with Parts II, III and IV of the majority opinion. I respectfully dissent from Part I, however, because I do not believe that the defendant had a reasonable expectation of privacy in either the area under the bridge abutment or in the contents of the duffel bag and cardboard box found by the police when they searched that area.
I
As a threshold matter, I find no support for the defendant’s claim that he had a reasonable expectation of privacy in the abutment area. As the majority opinion clearly demonstrates, a common thread that unifies the intricate and often confusing legal patchwork of fourth amendment case law is that “[wjhat a person knowingly exposes to the public, even in his own home, is not a subject of Fourth Amendment protection.” Katz v. United States, 389 U.S. 347, 351, 88 S. Ct. 507, 19 L. Ed. 2d 576 (1967); California v. Greenwood, 486 U.S. 35, 40-41, 108 S. Ct. 1625, 100 L. Ed. 2d 30 (1988) (no reasonable expectation of privacy in opaque garbage bags left for pickup at the curb where the bags were readily accessible to members of the public); California v. Ciraolo, 476 U.S. 207, 213-14, 106 S. Ct. 1809, 90 L. Ed. 2d 210, reh. denied, 478 U.S. *1351014, 106 S. Ct. 3320, 92 L. Ed. 2d 728 (1986) (no reasonable expectation that fenced backyard protected from aerial surveillance by police because “[a]ny member of the public flying in this airspace who glanced down could have seen everything that these officers observed”); Oliver v. United States, 466 U.S. 170, 179, 104 S. Ct. 1735, 80 L. Ed. 2d 214 (1984) (no reasonable expectation of privacy in “open fields” because they are accessible to the public and police in a manner that homes, offices and commercial structures are not); United States v. Knotts, 460 U.S. 276, 281-82, 103 S. Ct. 1081, 75 L. Ed. 2d 55 (1983) (warrantless use of monitoring “beeper” to trace movement of container of chemicals did not violate any legitimate expectation of privacy because movement over public roads can be viewed by anyone).
It is clear that the area under the bridge abutment was one “readily accessible to animals, children, scavengers, snoops, and other members of the public.” California v. Greenwood, supra, 40. In fact, every person present in the state of Connecticut had, with or without a legitimate reason, as much right to be there as did the defendant. In addition to the highway worker who actually came upon the defendant, other persons who might have explored this area include bridge inspectors, police officers, other homeless persons and people seeking out the homeless.1 The defendant’s status as a trespasser on state property is also a significant factor leading to the conclusion that he could not have had a reasonable expectation of privacy in this *136area. See United States v. Ruckman, 806 F.2d 1471 (10th Cir. 1986) (defendant had no reasonable expectation of privacy in a natural cave on federal land despite his having lived in the cave for eight months); Amezquita v. Hernandez-Colon, 518 F.2d 8 (1st Cir. 1975), cert. denied, 424 U.S. 916, 96 S. Ct. 1117, 47 L. Ed. 2d 321 (1976) (squatters on public land had no reasonable expectation of privacy in area they occupied). I would conclude that the defendant had no reasonable expectation of privacy in the area under the bridge abutment.
II
With respect to the defendant’s asserted privacy interest in the duffel bag and the cardboard box, I find the majority’s decision well intentioned but irreconcilable with existing fourth amendment doctrine. As the abandonment cases cited by the majority indicate, the threshold issue of whether the defendant had a reasonable expectation of privacy in the area under the abutment is closely linked to the question of whether he had a reasonable expectation of privacy in the contents of the duffel bag and box when he left those containers there. Unlike the majority, I cannot divorce the analysis of the container issue from my conclusion on that threshold issue.
As noted above, the common theme underlying the abandonment cases cited by the majority is that it is unlikely that a person can have a reasonable expectation of privacy in a closed container left unattended in a place that is readily accessible to members of the public. See California v. Greenwood, supra (garbage bags left at curb);2 United States v. Thomas, 864 F.2d 843 *137(D.C. Cir. 1989) (gym bag left in public hallway of apartment building); United States v. Oswald, 783 F.2d 663 (6th Cir. 1986) (suitcase left in burned-out automobile on side of highway); United States v. Brown, 473 F.2d 952 (5th Cir. 1973) (suitcase buried under chicken coop on abandoned farm); St. Paul v. Vaughn, 306 Minn. 337, 237 N.W.2d 365 (1975) (eyeglass case hidden under a counter in a dry cleaning establishment). My conclusion that the defendant had no legitimate expectation of privacy in the area under the abutment leads me to conclude that he also could not have reasonably expected that the contents of his containers would remain inviolate if left there unattended.3 I therefore agree with the trial court that the defendant had abandoned these containers for the purposes of fourth amendment analysis.
To avoid this result, the majority relies on three factors to distinguish the present case from the abandonment cases: (1) none of the abandonment cases involve the search of a container left by a homeless person in a place that the police knew he regarded as his home; (2) none of those courts considered the defendant’s independent privacy interest in the interior of the closed containers; and (3) in most of the abandonment cases the owner of the container manifested an intent to relin*138quish temporarily an expectation of privacy in the contents of the container. I do not find these factors persuasive.
The fact that the police knew that the defendant was homeless and that he considered the area they searched to be his home is not relevant to the determination of whether he had a reasonable expectation of privacy in the containers. The upshot of the majority’s reliance on this fact is that a homeless person who leaves his belongings in containers under an abutment receives greater protection under the fourth amendment than would a person who had a home but who placed articles there for other reasons. Though the intent of the majority in providing heightened fourth amendment protection for the homeless because of their unfortunate circumstances may be admirable, I find no support in the existing case law for the addition of a “circumstances of the searched” prong to the analysis of whether an expectation of privacy is reasonable.
The majority relies on two other factual considerations in its application of “first principles” to the container issue. The majority places great emphasis on the fact that the purpose of the search was to obtain evidence of a crime. In California v. Ciraolo, supra, 213, however, the United States Supreme Court expressly rejected the defendant’s analogous claim that the purpose of the police in conducting aerial surveillance of his backyard was relevant to the issue of whether he had a reasonable expectation of privacy that protected him from such surveillance. See Maryland v. Macon, 472 U.S. 463, 470-71, 105 S. Ct. 2778, 86 L. Ed. 2d 370 (1985) (existence of fourth amendment seizure does not turn on subjective intent of police); cf. Scott v. United States, 436 U.S. 128, 137-38, 98 S. Ct. 1717, 56 L. Ed. 2d 168, reh. denied, 438 U.S. 908, 98 S. Ct. 3127, 57 L. Ed. 2d 1150 (1978) (police motive irrelevant in determination of whether a search or seizure *139is reasonable because an objective standard is employed). In addition, although the issue of police motive was not discussed in California v. Greenwood, supra, it would seem that if the court were inclined to be concerned about the motive of the police, it would certainly have expressed some reservations in that case.
In support of its assertion that the motive of the police is relevant in determining whether the defendant had a reasonable expectation of privacy in the containers, the majority relies on Hudson v. Palmer, 468 U.S. 517, 104 S. Ct. 3194, 82 L. Ed. 2d 393 (1984) (prisoner has no reasonable expectation of privacy in his cell), and the “inventory search” cases. Florida v. Wells, 495 U.S. 1, 110 S. Ct. 1632, 109 L. Ed. 2d 1 (1990) (search of locked suitcase found in trunk of car impounded when driver arrested for driving under the influence); Colorado v. Bertine, 479 U.S. 367, 107 S. Ct. 738, 93 L. Ed. 2d 739 (1987) (search of a backpack found in impounded van). These cases, however, are inapposite. In the inventory search cases, the court has carved out an exception to the warrant requirement. Colorado v. Bertine, supra, 371. The police conduct in those cases clearly constituted a search under the fourth amendment, and therefore the issue was not whether the defendant had a reasonable expectation of privacy (i.e., was it a search for fourth amendment purposes), but rather whether the search was reasonable within the meaning of the fourth amendment even though it was conducted without a warrant. In contrast, the issue in the present case is whether the inspection of the contents of the duffle bag and box was a search subject to the limitations of the fourth amendment.
In Hudson v. Palmer, supra, 525-30, the court concluded that a search of a prison cell is not a search under the fourth amendment, but it reached that conclusion *140not because the prisoner himself had left his personal effects generally open to the inspection of everyone, but rather because the policy of maintaining order in prisons mandates that a cell be subject to random inspections. The majority cites no cases in which courts have deemed police motive relevant to the question of whether police conduct constitutes a search when a privacy interest has been asserted in an area that is readily accessible to members of the public or in a container left in such an area.4 Under the circumstances of this case, I would reject the attempt to employ a subjective test focused on police motive in the analysis of whether the defendant’s expectation of privacy was objectively reasonable.
The majority also expresses concern that the defendant’s arrest rendered him unable to assert his fourth amendment rights in the containers. I first note that there is no indication in the record either that the arrest of the defendant was made without probable cause or that it was a pretextual arrest motivated solely by a desire to effect a search of the abutment area. Furthermore, the majority’s concern about the possibility of a pretextual arrest suffers from the same liability as its reliance on the investigatory purpose of the conduct *141of the police, namely, that police motive is irrelevant to the question of whether the defendant had a reasonable expectation of privacy in the cardboard box and duffel bag.
The typical pretextual arrest scenario involves a police officer who arrests a person for crime A hoping to discover evidence of crime B during the course of a search incident to the arrest or an inventory search. See W. LaFave, Search and Seizure (2d Ed. 1987) § 1.4 (e), pp. 92-93, and cases cited therein. The pretextual arrest cases, however, are simply inapposite if opening the duffel bag and cardboard box did not, in the first place, constitute a search under the fourth amendment. Pretextual arrest doctrine addresses the issue of whether police conduct constituting a search violated the “reasonable search” provisions of the fourth amendment, not whether the police conduct in question was a search to which the fourth amendment applies. See id. Therefore, by invoking a concern about pretextual arrests, the majority leapfrogs the very issue it purports to address, i.e., whether the fourth amendment applies to this case at all.5
I find the majority’s reliance on the defendant’s privacy interest in the interior of the containers singularly puzzling. The majority states that in none of the abandonment cases did the courts consider the defendant’s independent privacy interest in the interior of the containers. It appears that the majority is presuming that because the analysis in the abandonment cases focused on whether the owner of the container had a reasonable expectation of privacy in the area where the container was left, that those courts therefore ignored the privacy interest in the contents *142of the containers. It seems axiomatic that the privacy-interest in the interior of the containers is precisely what those cases, or any container case for that matter, are all about. The emphasis placed on the area where the containers were located does not mean that those courts did not consider the privacy interest in the containers’ contents; rather, the location of the containers was important because it played a major role in determining whether the containers were likely to be disturbed by members of the public, and therefore whether the asserted privacy interest in the contents of the containers was objectively reasonable. See California v. Greenwood, supra, 40-41; United States v. Thomas, supra, 845-46 n.5; United States v. Oswald, supra, 667; United States v. Brown, supra, 954; St. Paul v. Vaughn, supra, 346; see also United States v. Ross, 456 U.S. 798, 822-23, 102 S. Ct. 2157, 72 L. Ed. 2d 572 (1982) (degree of protection provided to containers by fourth amendment “varies in different settings”).
The third factor cited by the majority in distinguishing the abandonment cases is the existence in most of those cases of conduct indicating an intent to relinquish temporarily an expectation of privacy in the container. While it is certainly true that the existence of such conduct by the owner of the container makes it less likely that a court would deem any subjective expectation of privacy reasonable, the majority acknowledges that this conduct is simply a relevant factor, rather than a necessary condition for concluding that there was no reasonable expectation of privacy. I also note that in United States v. Brown, supra (suitcase buried under chicken coop), and in St. Paul v. Vaughn, supra (eyeglass case hidden under counter in dry cleaning establishment), the conduct, of the owners of the containers demonstrated no such intent. Brown and Vaughn demonstrate that the mere act of “hiding” a container in an area readily accessible to the public is insufficient *143to support a claim that the owner had an objectively reasonable expectation of privacy in the contents.
The predominant factor in determining whether the defendant relinquished a privacy interest in the duffel bag and cardboard box is whether, in light of the nature of the abutment area where these containers were left, a reasonable person would have expected that their contents would be safe from “animals, children, scavengers, snoops, and other members of the public.” California v. Greenwood, supra, 40.6 This objective inquiry is not dependent on whether one might find it offensive that the defendant’s subjective expectation of privacy was violated; rather, it must solely reflect a realistic assessment of the likelihood that his privacy interest might be invaded.7
I believe that the majority has allowed the current publicity and concern for the plight of the homeless to create an empathy that in turn has created bad fourth *144amendment law. I would conclude that the defendant did not have a reasonable expectation of privacy in the contents of the duffel bag and cardboard box and affirm the judgment of the trial court.

 The homeless may be sought out by persons wishing to provide them with aid or shelter. In addition, the Hartford Courant recently featured a story on an anthropology student who investigates the makeshift living arrangements and belongings of the homeless in Hartford. During his investigations, which are conducted while the homeless person or persons are absent, he often searches areas under highways and rummages through any belongings he finds. See “Anthropologist-in-training tracks the city’s homeless,” The Hartford Courant, November 12, 1990, pp. Al, A6.


 Although the court did not rely on abandonment principles in California v. Greenwood, 486 U.S. 35, 108 S. Ct. 1625, 100 L. Ed. 2d 30 (1988), the majority has included this case within its analysis of the cases involving abandonment scenarios, and therefore it is discussed here within this context as well.


 It is not necessary to conclude that a container left unattended in an area to which the public has access would always and invariably be beyond the protection provided by the fourth amendment. In certain cases the circumstances may make it so unlikely that containers will be disturbed even though left in an area accessible to the public that an objectively reasonable expectation of privacy might arise. See Kelly v. State, 536 So. 2d 1113 (Fla. App. 1988) (defendant had a reasonable expectation of privacy in backpack attached to bicycle and left unattended for ten minutes in a parking lot near a group of persons, one of whom knew the defendant). Implicit in the trial court’s ruling on the issue of abandonment here, however, is the conclusion that this is not such a case, and we must accord deference to the factual aspects of that determination. United States v. Thomas, 864 F.2d 843, 846 (D.C. Cir. 1989); United States v. Oswald, 783 F.2d 663, 665-66 (6th Cir. 1986).


 The other cases cited by the majority in support of the proposition that police motive should be considered in this case discuss whether police motive is relevant to whether a search or seizure is reasonable within the meaning of the fourth amendment, not whether there was a search or seizure at all. See United States v. Sundin, 909 F.2d 1218, 1220 (8th Cir.), cert. denied, U.S. , 111 S. Ct. 559, 112 L. Ed. 2d 566 (1990); Amezquita v. Hernandez-Colon, 518 F.2d 8, 12 n.7 (1st Cir. 1975), cert. denied, 424 U.S. 916, 96 S. Ct. 1117, 47 L. Ed. 2d 321 (1976); Biehunik v. Felicetta, 441 F.2d 228, 231 (2d Cir.), cert. denied, 403 U.S. 932, 91 S. Ct. 2256, 29 L. Ed. 2d 711 (1971); United States v. Hagarty, 388 F.2d 713, 717-18 (7th Cir. 1968). Additionally, each of these cases appears to conflict with Scott v. United States, 436 U.S. 128, 137-38, 98 S. Ct. 1717, 56 L. Ed. 2d 168, reh. denied, 438 U.S. 908, 98 S. Ct. 3127, 57 L. Ed. 2d 1150 (1978), in which the court stated that police motive is irrelevant to the question of whether a search or seizure is reasonable.


 The majority indicates that it is not in fact concerned about pretextual arrests, yet it wholly fails to explain how the defendant’s arrest is relevant to the question of whether his subjective expectation of privacy was reasonable.


 In United States v. Hedrick, 922 F.2d 396 (7th Cir. 1991), the court held that the defendant had no reasonable expectation of privacy in garbage placed in cans that were within the curtilage of the house. Noting that the United States Supreme Court had not employed principles of abandonment in California v. Greenwood, 486 U.S. 35, 108 S. Ct. 1625, 100 L. Ed. 2d 30 (1988), the court questioned whether abandonment is still a viable doctrine. United States v. Hedrick, supra, 398. The court’s analysis, therefore, focused on whether the garbage was readily accessible to the public even though it was within the curtilage of the house. Id., 400.


 In California v. Greenwood, 486 U.S. 35, 40 nn.3-4, 108 S. Ct. 1625, 100 L. Ed. 2d 30 (1988), the court relied, in part, on the fact that “scavengers” often go through dumps looking for items of value, while reporters for tabloids have been known to search the garbage of public figures. See also United States v. Thomas, 864 F.2d 843, 845-46 n.5 (D.C. Cir. 1989) (defendant’s ability to retrieve gym bag left in public hallway depended on fortuity that other persons left it undisturbed), citing United States v. Jones, 707 F.2d 1169, 1172 (10th Cir.), cert. denied, 464 U.S. 859, 104 S. Ct. 184, 78 L. Ed. 2d 163 (1983).
I also note that the trial court’s assessment of whether it was likely that these containers would remain inviolate is a factual finding entitled to great deference. See footnote 3, supra.